Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 14 recite a light head and a method of operating a light head for a medical device support system including, in combination, a control system configured to vary power to the first and second zones of light sources in response to adjustment of the beam spread of the second beam of light by the optical system to maintain a substantially constant magnitude of illuminance at the region of interest as the pattern size of the illumination pattern at the region of interest is changed from the first pattern size to the second pattern size. These features are not disclosed or suggested by the prior of record.
Claims 2-12 depend on claim 1. Claims 15-16 depend on claim 14.
Claims 13 and 17 recite a light head and a method of operating a light head for a medical device support system including, in combination, a control system configured to vary power to the first and second zones of light sources in response to adjustment of the beam spread of the second beam of light by the optical system to maintain a substantially uniform illuminance across the illumination pattern as the pattern size at the region of interest is changed from the first pattern size to the second pattern size. These features are not disclosed or suggested by the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hollopeter et al. U.S. 10,271,398 B2 discloses the control system 60 automatically determines whether the light heads 30, 40 are operating in (i) a co-illumination lighting mode or (ii) an independent lighting mode, by operating the light heads 30, 40 asynchronously.
Barlund U.S. 2017/0296291 A1 discloses the light sources 102 or the light source groups 302 being controlled respectively to compensate for a difference made by the obstacle in illumination of the object. Optionally the sensor 1006 can be used for measuring a distance between the light head 100 and an object, on the basis of which e.g. the intensity of lighting can be adjusted optionally so as to keep it constant.
Valteau et al. U.S. 2016/0282630 A1 discloses a lighting device 5, an electrical power supply means 17, and a control unit 18 arranged to control the power supply means 17 in such a manner that the total light flux remains constant when the respective currents are varied in the first and second LEDs 6, 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875